NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50377

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00288-AB-1

 v.
                                                MEMORANDUM*
JESUS RAUL SALAZAR-ESPINOZA,
AKA Jesus Salazar Cerbontes, AKA
Antonio Hernandes Cervantes, AKA
Antonio Pinosa Cervantes, AKA Hernandez
Antonio Cervantes, AKA Jesus Salazar
Cervantes, AKA Antonio Cervantes-
Hernandez, AKA Jesus Espinosa, AKA
Ramon J. Hernandez, AKA Salazar Israel
Cervantes, AKA Jesus Salazar Pedro, AKA
Gabriel Espinoza Salazar, AKA Gabriel P.
Salazar, AKA Raul Salazar-Lopez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jesus Raul Salazar-Espinoza appeals from the district court’s judgment and

challenges his guilty-plea convictions and aggregate 180-month sentence for

possession with intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(A)(viii), and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Salazar-Espinoza’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Salazar-Espinoza has filed a pro se supplemental brief and

request to appoint new counsel. The government has moved for summary

affirmance.

      Salazar-Espinoza waived his right to appeal his convictions, with the

exception of an appeal based on a claim that his pleas were involuntary. Salazar-

Espinoza also waived the right to appeal most aspects of his sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief as to the voluntariness of Salazar-

Espinoza’s pleas or any aspect of the sentence that falls outside the scope of the

appeal waiver. We, therefore, affirm as to those issues, and grant in part the

government’s motion for summary affirmance. Having found no arguable issues

as to the enforceability of the appeal waiver, we dismiss the remainder of the

appeal. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).


                                          2                                      19-50377
      The government’s motion to file under seal its motion to seal and its motion

for summary affirmance is GRANTED. The Clerk will maintain under seal the

motions submitted at Docket Entry Nos. 32-1 and 32-2.

      Counsel’s motion to withdraw is GRANTED. Salazar-Espinoza’s request

to appoint new counsel is DENIED.

      AFFIRMED in part; DISMISSED in part.




                                        3                                   19-50377